                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS
PRICING ANTITRUST LITIGATION                        MDL NO. 2724

                                                    16-MD-2724-CMR
THIS DOCUMENT RELATES TO:
ALL ACTIONS
                                                    HON. CYNTHIA M. RUFE



INDIVIDUAL DEFENDANTS’ MOTION FOR LEAVE TO FILE UNDER SEAL THEIR
 OBJECTION TO SPECIAL MASTER DAVID H. MARION’S THIRD REPORT AND
     RECOMMENDATION RELATING TO BELLWETHER SELECTION AND
         MEMORANDUM OF LAW IN SUPPORT OF THIS MOTION

       Pursuant to Rule 5.2(d) of the Federal Rules of Civil Procedure and Local Rule 5.1.5,

Defendants Ara Aprahamian, David Berthold, James (Jim) Brown, Maureen Cavanaugh, Tracy

Sullivan Divalerio, Marc Falkin, James (Jim) Grauso, Kevin Green, Robin Hatosy, Jill Nailor,

James Nesta, Nisha Patel, Konstantin Ostaficiuk, David Rekenthaler, and Richard (Rick)

Rogerson (collectively, the “Individual Defendants”), by and through their undersigned counsel,

hereby move this Court for an Order granting leave to file under seal: (1) Individual Defendants’

Objection to Special Master David H. Marion’s Third Report and Recommendation Relating to

Bellwether Selection; and (2) Individual Defendants’ Memorandum of Law in Support of Their

Motion for Leave to File Under Seal Their Objection to Special Master David H. Marion’s Third

Report and Recommendation Relating to Bellwether Selection.

March 12, 2020                                  Respectfully submitted,


/s/ Thomas H. Suddath, Jr.                      /s/ Henry E. Klingeman
Thomas H. Suddath, Jr.                          Henry E. Klingeman, Esq.
Anne E. Rollins                                 Klingeman Cerimele, Attorneys
Thomas P. Reilly                                60 Park Place, Suite 1100
REED SMITH LLP                                  Newark, New Jersey 07102
JOINT DEFENSE/COMMON INTEREST
ATTORNEY WORK PRODUCT – PRIVILEGED & CONFIDENTIAL

Three Logan Square                        973-714-3474
1717 Arch Street, Suite 3100              henry@klingemanlaw.com
Philadelphia, PA 19103                    Counsel for Defendant David Berthold
tsuddath@reedsmith.com
arollins@reedsmith.com                    /s/ L. Barrett Boss
treilly@reedsmith.com                     L. Barrett Boss
                                          Peter M. Ryan
Michael E. Lowenstein                     S. Rebecca Brodey
REED SMITH LLP                            Thomas J. Ingalls
Reed Smith Centre                         COZEN O’CONNOR P.C.
225 Fifth Avenue                          1200 19th Street NW, Suite 300
Pittsburgh, PA 15222                      Washington, DC 20036
mlowenstein@reedsmith.com                 (202) 912-4814
Counsel for Defendant Maureen Cavanaugh   (866) 413-0172 (fax)
                                          bboss@cozen.com
/s/ Larry Krantz                          pryan@cozen.com
Larry Krantz                              rbrodey@cozen.com
KRANTZ & BERMAN LLP                       tingalls@cozen.com
747 Third Avenue                          Counsel for Defendant James Nesta
32nd Floor
New York, NY 10017
(212) 661-0009
(212) 355-5009 (fax)
lkrantz@krantzberman.com
Counsel for Defendant James Brown

/s/ Amy B. Carver                         /s/ James A. Backstrom
Amy B. Carver                             James A. Backstrom
WELSH & RECKER, P.C.                      JAMES A. BACKSTROM, COUNSELLOR
306 Walnut Street                         AT LAW
Philadelphia, PA 19106                    1515 Market Street
(215) 972-6430                            Suite 1200
abcarver@welshrecker.com                  Philadelphia, PA 19102
Counsel for Defendant Tracy Sullivan      (215) 864-7797
Divalerio                                 (801) 469-9381 (fax)
                                          jabber@backstromlaw.com
                                          Counsel for Defendant Marc Falkin

/s/ Robert E. Connolly                    /s/ Robert E. Welsh, Jr.
Robert E. Connolly                        Robert E. Welsh, Jr.
LAW OFFICE OF ROBERT E. CONNOLLY          Alexandra Kitei
301 N. Palm Canyon Drive                  WELSH & RECKER, P.C.
Suite 103, #241                           303 Walnut Street
Palm Springs, CA 92262                    Philadelphia, PA 19106
(215) 219-4418                            (215) 972-6430
bob@reconnollylaw.com                     (215) 972-6436 (fax)
                                          rewelsh@welshrecker.com
JOINT DEFENSE/COMMON INTEREST
ATTORNEY WORK PRODUCT – PRIVILEGED & CONFIDENTIAL

Counsel for Defendant James Grauso        akitei@welshrecker.com
                                          Counsel for Defendant Kevin Green

/s/ Jeffrey D. Smith                      /s/ Michael Gerard Considine
Jeffrey D. Smith                          Michael Gerard Considine
Alice Bergen                              Laura Elizabeth Miller
DECOTIIS, FITZPATRICK, COLE &             Shrey Sharma
GIBLIN, LLP                               SEWARD & KISSEL LLP
61 South Paramus Road                     One Battery Park Plaza
Paramus, New Jersey 07652                 New York, NY 10004
(201) 928-1100                            (212) 574-1334
jsmisth@decotiislaw.com                   considine@sewkis.com
abergen@decotiislaw.com                   millerl@sewkis.com
Counsel for Defendant Robin Hatosy        sharma@sewkis.com
                                          Counsel for Defendant Jill Nailor

/s/ Larry A. Mackey                       /s/ David Schertler
Larry A. Mackey                           David Schertler
Bradley R. Love                           Lisa Manning
Neal A. Brackett                          SCHERTLER & ONORATO, LLP
Alyssa C. Hughes                          901 New York Avenue
BARNES & THORNBURG LLP                    Suite 500
11 South Meridian Street                  Washington, DC 20001
Indianapolis, IN 46204                    (202) 628-4199
(317) 261-7881                            lmanning@schertlerlaw.com
Larry.mackey@btlaw.com                    Counsel for Defendant Konstantin Ostaficiuk
Bradley.love@btlaw.com
Neal.brackett@btlaw.com
Alyssa.hughes@btlaw.com
Counsel for Defendant Nisha Patel

/s/ Thomas H. Lee                         /s/ G Robert Gage, Jr.
Thomas H. Lee                             G. Robert Gage, Jr.
Jeffrey J. Masters                        Gage Spencer & Fleming LLP
Carla G. Graff                            410 Park Avenue
DECHERT LLP                               New York, NY 10022
Circa Centre 2929 Arch Street             (212) 768-4900
Philadelphia, PA 19104                    grgage@gagespencer.com
(215) 994-4000                            Counsel for Defendant Ara Aprahamian
Thomas.lee@dechert.com
Jeffrey.masters@dechert.com
Carla.graff@dechert.com
Counsel for Defendant David Rekenthaler
JOINT DEFENSE/COMMON INTEREST
ATTORNEY WORK PRODUCT – PRIVILEGED & CONFIDENTIAL

/s/ Stephen A. Miller
Stephen A. Miller
David Reichenberg
Calli Jo Padilla
COZEN O’CONNOR P.C.
1650 Market Street
Suite 2800
Philadelphia, PA 19103
(215) 665-6938
(215) 253-6777 (fax)
samiller@cozen.com
dreichenberg@cozen.com
cpadilla@cozen.com
Counsel for Defendant Richard Rogerson
                               CERTIFICATE OF SERVICE

       I, Thomas H. Suddath, Jr., hereby certify that a copy of the foregoing Individual

Defendants’ Motion for Leave to File Under Seal Their Objection to Special Master David H.

Marion’s Third Report and Recommendation Relating to Bellwether Selection and Memorandum

of Law In Support of this Motion was filed via the Court’s electronic filing system on March 12,

2020. I further certify that a copy of Individual Defendants’ Memorandum of Law in Support of

Their Motion for Leave to File Under Seal, which was filed under seal on March 12, 2020, was

served via email on all counsel of record using the following email distribution lists:

MDL2724AllDeftsService@pepperlaw.com and MDL2724plaintiffsleadsetc@ag.ny.gov.

                                                        /s/ Thomas H. Suddath, Jr.
                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS
PRICING ANTITRUST LITIGATION                       MDL NO. 2724

                                                   16-MD-2724-CMR
THIS DOCUMENT RELATES TO:
ALL ACTIONS
                                                   HON. CYNTHIA M. RUFE




                                         ORDER

       AND NOW, this               day of                      , 2020, upon consideration of

the Motion for Leave to File Under Seal filed by the Individual Defendants, it is hereby

ORDERED and DECREED that the motion is GRANTED and the following documents shall

be deemed filed under seal: (1) Individual Defendants’ Objection to Special Master David H.

Marion’s Third Report and Recommendation Relating to Bellwether Selection; and

(2) Individual Defendants’ Memorandum of Law in Support of Their Motion for Leave to File

Under Seal Their Objection to Special Master David H. Marion’s Third Report and

Recommendation Relating to Bellwether Selection.


                                             BY THE COURT:



                                             Rufe, J.
